Citation Nr: 0518345	
Decision Date: 07/06/05    Archive Date: 07/14/05

DOCKET NO.  03-28 965A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left leg 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.


ATTORNEY FOR THE BOARD

C. Dillon, Counsel




INTRODUCTION

The veteran served on active duty from January 30, 2001, to 
November 28, 2001.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, that denied the above claims.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

The veteran filed his claims immediately after service 
separation, and the RO requested his service medical records 
less than one month after separation from service.  The 
claims folder contains what appears to be the majority of the 
veteran's service medical records for his 10-month period of 
active service, but it does not include a copy of his 
separation examination report.  An October 2003 examination 
report from a private orthopedist indicates the veteran had a 
"service discharge paper."  VA must attempt to obtain the 
veteran's complete service medical records.

Additionally, a medical examination is necessary to make a 
decision on the claim of entitlement to service connection 
for a left leg disorder.  The service medical records confirm 
in-service treatment for numerous complaints involving the 
left leg, and the post-service medical records establish a 
diagnosis of shin splints.  VA examination is therefore 
indicated. 



Accordingly, this case is REMANDED for the following actions:

1.  Make arrangements with the service 
department to obtain any outstanding service 
medical records, including, but not limited 
to, the veteran's service separation 
examination report.  If these records are not 
available or do not exist, that fact should 
be specifically noted in the claims folder.

Also request the veteran submit a copy of all 
service medical records in his possession, 
including, but not limited to, the veteran's 
service separation examination report.  This 
request to the veteran should be specifically 
noted in the claims folder.

2.  After completing the above development, 
schedule the veteran for an appropriate VA 
examination for the purpose of determining 
the nature and etiology of the veteran's left 
leg disability.  The examiner should indicate 
in his or her report that the claims folder 
was reviewed.  Any necessary tests, including 
X-rays, should be accomplished.  

The examiner should offer a medical opinion, 
with full rationale, as to whether it is at 
least as likely as not (is there at least a 
50 percent probability) that any current left 
leg disorder, to include shin splints, had 
its onset during active service or is related 
to any in-service disease or injury. 

3.  Readjudicate the claims on appeal, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained as a result 
of this remand.  
If the decision remains adverse to the 
veteran, furnish him a supplemental 
statement of the case and afford a 
reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this REMAND are to obtain additional 
information and comply with due process considerations.  No 
inference should be drawn regarding the final disposition of 
this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



